Citation Nr: 0948636	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-30 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.



ATTORNEY FOR THE BOARD

Patrick Alberts, Associate Counsel









INTRODUCTION

The Veteran had active service from January 1946 to July 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDING OF FACT

The Veteran did not incur coronary artery disease in service, 
nor may coronary artery disease be presumed to have been 
incurred during active service.



CONCLUSION OF LAW

The cause of the Veteran's death is not related to an injury 
or disease incurred in, or aggravated by military service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1310, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 
3.312 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of 
a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
his representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC)  benefits, § 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

Although there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a pre-decisional 
adjudication of the claim prior to providing § 5103(a)-
compliant notice.  

In July 2007, notice was sent to the appellant that complied 
with the requirements of Hupp.  The letter informed the 
appellant of what was required to support a claim for 
benefits, to include claims not yet service-connected, as the 
Veteran was not service-connected for any disabilities at the 
time of his death.  Under these circumstances, the Board 
finds that the notification requirements have been satisfied 
as to both timing and content.  

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service medical records and pertinent 
treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA has obtained the Veteran's service 
medical records.  Copies of the Veteran's private treatment 
records surrounding the time of his death have also been 
obtained and incorporated into the record.  A copy of the 
death certificate has been obtained as well.  Significantly, 
neither the appellant nor her representative have identified 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not yet been obtained.  
Hence, no further notice or assistance to the claimant is 
required to fulfill VA's duty to assist her in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

To establish entitlement to dependency and indemnity 
compensation based on service connection for the cause of 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it causally shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted on a 
presumptive basis for certain chronic diseases, including 
cardiovascular-renal disease, if manifested to a degree of 10 
percent or more within one year of separation from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a).  Service connection may also be 
established for disease diagnosed after discharge from 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's STRs show that he complained of 
chest pain on his left side during service.  In January 1964, 
the Veteran sought treatment due to left chest discomfort, 
described as a localized pain just below the nipple.  He 
further stated that his shoulder ached if he moved his left 
arm.  His lungs, heart and chest wall were noted to be 
normal.  Results of an electrocardiogram were normal.  The 
examining clinician opined that the Veteran suffered from 
musculoskeletal pain.  A September 1964 sick call report 
shows that the Veteran complained of shortness of breath for 
the previous 10 days.  His chest X-Ray and an examination of 
his chest, lungs, and heart were noted to be normal.  The 
clinician opined that the Veteran's discomfort was due to a 
possible muscle spasm.  A May 1965 medical examination showed 
clinically normal heart and vascular systems.  Results of an 
electrocardiogram were normal.  A record dated July 1965 
notes no physical change since the May 1965 examination and 
the Veteran was qualified for transfer to the Reserves.

Post-service treatment records show that the Veteran sought 
treatment for chest pains in July 1978.  In July 1979, the 
Veteran complained of chest pain radiating into the neck.  A 
letter from his physician, dated September 1980, indicates 
that physical findings of the Veteran's heart show 
tachycardia with a cardiac rate of 102 per minute, and 
regular in rhythm with no murmur.  Medical reports from 
November 1980 and July 1983 show that the Veteran displayed 
an enlarged heart on the left ventricle.  Medical evidence 
from 1983 to 1988 shows reports of anterior wall ischemic 
changes in the heart.  In March 1988, the Veteran was 
admitted to the hospital with unstable angina.  Coronary 
angiography showed total proximal occlusion of the right 
coronary and the Veteran underwent open-heart surgery.  The 
Veteran's death certificate, dated May 2004, shows that he 
died of a ruptured abdominal aortic aneurysm; coronary artery 
disease was listed as an "other significant condition 
contributing to death."  

The appellant has argued that although the Veteran's cardiac 
disability was not service connected, his cause of death was 
secondary to cardiovascular-renal disease, arteriosclerosis, 
nephritis, and organic heart disease.  In this case, there is 
no evidence in the service treatment records (STRs) of an 
aortic aneurysm or of any cardiovascular disease.  Further, 
there is no evidence of cardiovascular disease within a year 
of the veteran's separation from service.  The first evidence 
of heart disability was many years after service.  

In addition, there is no competent evidence attributing 
either the Veteran's aortic aneurysm or cardiovascular 
disease to his period of service.  As such, the preponderance 
of the evidence is against service connection for the cause 
of the Veteran's death.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


